          Case 7:19-mj-02117-UA Document 1 Filed 03/01/19 Page 1 of 8



Approved:
            LINtlSEY KEENAN
            Assistant United States Attorney


Before:     THE HONORABLE PAUL E. DAVISON
            United States Magistrate Judge
            Southern District of New York


                                            x

 UNITED STATES OF AMERICA                       COMPLAINT

            V. -                                Violations of 21 U.S.C
                                                §§ 841, 846; 18 U.S.C.
 JOSE R. GARCIA,                                2, lll(a) and 1114.
 BRAULIO MATA CORTOREAL/
 ALFE ARACENA, and                              COUNTY OF OFFENSE:
 YARLI JASMINE MENDOZA                          WESTCHESTER
                                                                  .."^"'tl




                                                       / / i
                       Defendants

                                            x


SOUTHERN DISTRICT OF NEW YORK/ SS . :


          JOHN KERWICK, being duly sworn, deposes and says that he
is a Task Force Officer with the Drug Enforcement Administration
("DEA")/ and charges as follows:

                                 COUNT ONE

  (Possession with Intent to Distribute a Controlled Substance)


            1. On or about March I/ 2019 in the Southern
District of New York/ the defendants/ JOSE R. GARCIA, BRAULIO
MATA CORTOREAL, and YARLI JASMINE MENDOZA intentionally and
knowingly did possess with intent to distribute a controlled
substance, in violation of 21 U.S.C. § 841(a.) (1) .
          Case 7:19-mj-02117-UA Document 1 Filed 03/01/19 Page 2 of 8



                                       2
             2. The controlled substance involved in the offense
was 400 grams or more of a mixture and substance containing
detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-
piperidinyl] propanamide, commonly known as Fentanyl, and 1
kilogram or more of a mixture and substance containing a
detectable amount of heroin.


        (Title 21, United States Code/ Sections 841(a)(l) and
                                 (b) (1) (A) .)

                                 COUNT TWO

                                (Conspiracy)

           3. From at least on or about February 26, 2019 to on
61" about March 1, 2019, in the Southern District of New York,
JOSE R. GARCIA/ BRAJJLIO MATA CORTOREAL, and YARLI JASMINE
]V[ENDOZA, the defendants/ and others known and unknown/
intentionally and knowingly did combine/ conspire, confederate,
and agree together and with each other to violate the narcotics
laws of the United States.


             4. It was a part and an object of the conspiracy
ti-tiat JOSE R. GARCIA/ BRAULIO MATA CORTOREAL, and YARLI JASMINE
MENDOZA/ the defendants, would and did possess with the intent
to distribute a controlled substance, in violation of 21 U.S.C.
  841(a)(1) .

            5. The controlled substances that JOSE R, GARCIA/
BRAULIO MATA CORTOREAL/ and YARLI JASMINE MENDOZA/ the
defendants, conspired to distribute and possess with intent to
distribute were 400 grams and more of mixtures and substances
containing a detectable amount of N-phenyl-N-[1-(2-phenylethyl)-
4-piperidinyl] propanamide, coinmonly known as Fenfcanyl/ and 1
kilogram or more of a mixture and substance containing a
detectable amount of heroin in violation of 21 U.S.C.
  841 (b) (1) (A) .

   (Title 21, United States Code, Section 846; Title 18, United
                        States Code/ Section 2).
        Case 7:19-mj-02117-UA Document 1 Filed 03/01/19 Page 3 of 8



                                    3
                              COUNT THREE

   (Possession with Intent to Distribute a Controlled Substance)


          6. On or about February 28, 2019, in the Southern
District of New York, ALFE ARACENA, the defendant/ intentionally
and knowingly did possess with intent to distribute a controlled
substance/ in violation of 21 U.S.C. § 841(a)(1).

          7. The controlled substance involved in the offense
was a mixture and substance containing defcectable amount of N-
phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide/ corranonly
known as Fentanyl.


      (Title 21, United States Code/ Sections 841(a)(l) and
                              (b) (1) (C) .)

                               COUNT FOUR

 (Assaulting, Resisting, and Interfering with Arresting Officers)


            8. On or about March 1, 2019, in the Southern
District of New York/ JOSE R. GARCIA/ the defendant, willfully
and knowingly did forcibly assault/ resist/ oppose/ impede,
intimidate, and interfere with persons designated in Title 18,
United States Code, Section 1114, while such persons were
engaged in and on account of the performance of their official
duties/ to wit/ GARCIA forcibly assaulted/ resisted, and
interfered with the arresting Task Force Officer for the Drug
Enforcement Agency by colliding into him while evading arrest.


    (Title 18, United States Code, Sections 111(a) and 1114.)


     The bases for my knowledge and the foregoing charges are/
in part/ as follows:


         9. I am a Task Force Officer with the DEA/.and I
have been personally involved in the investigation of this
matter. My duties and responsibilities include the
investigation of narcotics offenses, among other crimes. I base
this affidavit on that personal experience, as well as on. my
conversations with other law enforcement agents, and my
examination of various reports and records. Because this
affidavit is being submitted for the limited purpose of
demonstrating probable cause/ it does not include all the facts
that I have learned during the course of my investigation.
        Case 7:19-mj-02117-UA Document 1 Filed 03/01/19 Page 4 of 8



                                    4
Where the contents of documents and the actions, statements/ and
conversations of others are reported herein, they are reported
in substance and in part/ except where otherwise indicated.


             10. In or about December 2018, the DEA received
information that an address on Euclid Avenue/ in the Town of
Greenburgh, New York (the "Euclid Avenue Address")/ was being
used as a base of operations for unlawful narcotics trafficking.


             11. On or about January 10, 2019, a pole camera was
installed nearby the Euclid Avenue Address. Based upon review
of the pole camera footage, I have learned the following:


                 a. Cars frequently arrived at the Euclid Avenue
Address for short periods of time.

                 b. On some occasions/ cars parked at the base
of the driveway/ and a man I later learned to be JOSE R. GARCIA,
the defendant/ would leave the residence, sit in the cars for a
few minutes, then return to the residence.


         12. On or about February 26, 2019, an additional
camera was installed nearby the Euclid Avenue Address. Based
upon my review of the surveillance footage/ I have learned the
following:


                  a. The windows of the upper floor of the
residence at the Euclid Avenue Address were covered with sheets.

                  b. On or about February 27, 2019, a Chevrolet
Tahoe pulled into the driveway of the Euclid Avenue Address.
JOSE R. GARCIA/ the defendant/ left the house carrying a large
envelope/ and got into the Tahoe. About five minutes later/
GARCIA returned to the house.

                  c. On or about the same date/ February 27,
2019, a Honda bearing New York registration T670361C (the
"Honda") pulled into the driveway of the Euclid Avenue Address/
and remained there.


                  d. In the succeeding hours/ on or about
February 27, 2019, four other cars arrived/ and remained in the
driveway for a few minutes with their engines running. Each
time a new car arrived/ a man left the residence, got in the car
for a few minutes, and returned to the residence.
           Case 7:19-mj-02117-UA Document 1 Filed 03/01/19 Page 5 of 8



                                       5
          13. On or about February 28, 2019, I was conducting
surveillance at the Euclid Avenue Address. I observed the
following:


              a. The Honda was parked in the driveway of the
Euclid Avenue Address. In the afternoon, the Honda left for
about two hours and when it returned the driver/ who I later
learned to be ALFE ARACENA/ the defendant/ entered the residence
carrying two shopping bags.

                    b. At approximately 8:50 p.m./ a white Toyota
bearing New York registration T670361C (the "Toyota")/ arrived
at the Euclid Avenue Address and dropped off a man, who I later
identified (nCCM-l//). CC-1 entered the residence.


                    c. At approximately 10:40 p.m., ARACENA and CC-
1 got into the Honda and left the Euclid Avenue Address.

         14. On or about February 28, 2019, I and other law
enforcement agents followed the Honda as it left the Euclid
Avenue Address. I observed the following:


               a. At the intersection of Sprain Road and
Jackson Road/ in Greenburgh, New York/ the Honda made a left
turn with signaling or stopping at the stop sign.

                   b. The Honda.then merged onto the Sprain Brook
Parkway without signaling a lane change as it entered southbound
traffic.


             15. Based upon the information in Paragraph 14,
above/ I conducted a traffic stop of the Honda at approximately
11:00 p.m. on or about February 28, 2019. During the traffic
stop/ the following occurred:


                   a. ALFE ARCECENA/ the defendant, provided his
New York State Driver's License.


                   b. ARACENA stated, in substance and in part/
that he was an Uber driver, and was taking a fare to the Bronx.

                   c. ARACENA consented to a vehicle search.


                   d. In the pocket behind the driver's door, I
found a pink ziploc bag containing a mixture and substance
consistent with the appearance of approximately 10 grams of
Fentanyl. I believe the substance to be Fentanyl based on its
           Case 7:19-mj-02117-UA Document 1 Filed 03/01/19 Page 6 of 8



                                       6
appearance. It is a fine/ white/ powder/ packaged in a ziploc/
which was folded over and placed in another piece of plastic
sheeting. Based on my training and experience/ this is
consistent with the appearance and packaging of Fentanyl.

                   e. ARACENA and CC-1 claimed they had never seen
the ziploc bag before.

                   f. ARACENA stated/ in substance and in part/
that anything in the house at the Euclid Avenue Address did not
belong to him, and he did not sell drugs.

Other law enforcement officers with whom I am working thereafter
applied to the Town of Greenburgh Justice Court for a warrant to
search the Euclid Avenue Address. On or about March 1, 2019,
the Honorable Bonnie L. Orden, Town Justice of the Greenburgh
Justice Court/ issued a search warrant for the Euclid Avenue
Address.


             16. On or about March I/ 2019, I and other law
enforcement officers executed the search warrant at the Euclid
Avenue Address. Based upon my participation in the search, and
my conversations with other law enforcement officers who
participated in the search, I have learned the following:


                   a. Law enforcement entered the residence/
repeatedly announced their presence, and stated they were there
to execute a search warrant.


                   b. JOSE R. GARCIA, the defendant, was found
hiding in a closet with a bag. Law enforcement officers
announced themselves/ and told GARCIA that he should exit the
closet with his hands up. GARCIA did not comply. GARCIA threw
himself at law enforcement in an effort to escape the room.
GARCIA wrestled with the undersigned/ crashing through a
sheefcrock wall. The bag with which GARCIA was hiding in the
closet contained mixtures and substance consistent with the
appearance of approximately two kilograms of Fentanyl/ packaged
as two bricks.


                C. BRAULIO MATA CORTOREAL/ the defendant/ was
found by other agents in a hallway in the house. CORTOREAL
attempted to push law enforcement out of the house. CORTOREAL
stated/ in substance and in part, that he lived at the house and
no other people were in the house. In fact, when law
enforcement agents entered the house/ GARCIA, and YARLI JASMINE
         Case 7:19-mj-02117-UA Document 1 Filed 03/01/19 Page 7 of 8



                                     7
MENDOZA/ the defendants, were both in the house in addition to
CORTOREAL.

                  d. During the execution of the search warrant
at the Euclid Avenue Address agents found mail addressed to
CORTOREAL in a bedroom.

                  e. MENDOZA was found in a bedroom. MENDOZA
stated/ in substance and in part/ that the Euclid Avenue Address
was leased in her name.1


                  f. Paraphernalia consistent with the large
scale packaging of Fentanyl for distribution was found
throughout the house in open view/ including kilogram presses/
and respirators. In my training and experience/ kilogram
presses are used to package narcotics for distribution/ and
respirators are used to breathe safely when packaging narcotics.

                  g. The furniture in the house had hidden
compartments containing additional mixtures and substances which
in my training and experience are consistent with the appearance
of approximately 5 kilograms of Fentanyl and 6 kilograms of
heroin. The substance consistent with the appearance of
Fentanyl was a fine, bright, white powder. The substance
consistent with the appearance of heroin was powdery in texture,
and tannish in color. In my training and experience/ the
packaging of both substances in plastic baggies was consistent
with the packaging of narcotics.

               h. Baggies and plastic wrap/ which in my
training and experience are used to package narcotics were found
throughout the house.

             17. I have spoken with the law enforcement officer
who conducted MENDOZA's post-arrest interview. MENDOZA was
Mirandized. MENODZA waived her Miranda rights/ and stated, in
substance and in part the following: Since in or about December
2018, she has seen JOSE R. GARCIA and BRAULIO MATA CORTOREAL/
the defendants/ at the Euclid Avenue Address, packaging
narcotics.




1 On or about March I/ 2019, I obtained a copy of the lease from
the homeowner. The lease is in fact held in the name of a third
party.
           Case 7:19-mj-02117-UA Document 1 Filed 03/01/19 Page 8 of 8




               18. Based upon my training, experience, and
participation in this investigation/ and conversations with law
enforcement who executed the search warrant on the Euclid Avenue
Address/ I believe that JOSE R. GARCIA/ BRAULIO MATA CORTOREAL/
and YARLI JASMINE MENDOZA/ the defendants/ possessed with intent
to distribute 400 grams or more of mixtures and substances
containing a detectable amount of N-phenyl-N-[1-(2-phenylethyl)-
4-piperidinyl] propanamide/ commonly known as Fentanyl, and one
kilogram or more of a mixture and substance containing a
detectable amount of heroin.


          WHEREFORE, deponent respectfully requests that JOSE R.
GARCIA/ BRAULIO MATA CORTOREAL/ ALFE ARACENA/ and YARLI JASMINE
MENDOZA/ the defendants, be imprisoned or bailed/ as the case
may be.




                                     TASK/FQRCE OFFICER JOHN KERWICK
                                     DRUG"ENFORCEMENT ADMINSTRATION



Sworn to befpxe me this
./t'sT'"da^o.£;'^arfbrh/)2 019




THirW^ORABLE PAUL E. DAVISON
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK
